DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 10  directed to an invention non-elected without traverse.  Accordingly, claims 1 – 10 have been cancelled.
Allowable Subject Matter
Claims 11 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Fedder (US 2011/0010107 A1) teaches a sensor device structure (device 10; ¶45; figures 6 and 8; claim 1) comprising: a sample compartment (e.g., an inlet tube; ¶39) for containing the sample composition to be tested for the presence of an analyte; an acoustic wave sensor (S1 and S2; figure 8; ¶¶43 and 45; claims 11 – 14) having a surface to which an analyte capture ligand is bound; and a material (preconcentrators P1 and P2 containing adsorbent material such as activated carbon; figure 8; ¶¶41 and 45) capable of removing the analyte from the sample composition.
Dilley et al. (US 4,410,632) teach a gas sensing apparatus comprising two sensing elements in parallel, but no analyte pre-adosrption or analyte removal prior to sensing (Abstract). 
Sun (US 2010/0188110 A1) teaches using adsorbent materials to selectively trap and remove a marker prior to measuring with a reference sensor (¶139).

an acoustic wave sensor having a surface to which an analyte capture ligand is bound;
a first fluid flow path from the sample compartment to the acoustic wave sensor;
a second fluid flow path from the sample compartment to the acoustic wave sensor;
a material configured to remove the analyte from the sample composition, wherein the material is positioned to contact the sample composition when the sample composition is in the first fluid flow path but does not contact the sample composition when the sample composition is in the second fluid flow path, wherein the material is upstream of the acoustic wave sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796